FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA JUL l ‘* 2919
C?,'::tt t?t.£';:::,:;& 5:2';'.:‘:,:2;
\/ERNICE HEADEN,
Plaintiff,
v. Civil Action No. 10-784

WASHINGTON METROPOLITAN AREA,
TRANSIT AUTHORITY,

\&€€\J\/\./§/\_/\J%/

Defendant.

MEMORANDUM OPINION

This matter is before the Court on consideration of plaintiff s pro se complaint and
response to the May l4, 2010 Memorandum and Order Staying Case.

Plaintiff has alleged that she was disciplined and ultimately terminated from her
employment with the Washington Metropolitan Area Transit Authority ("WMATA"), and she
brings claims of "Retaliation, Discrimination, Defamation of Character, Wrongful Termination,
Emotional Distress and Hostile Work Environment." Compl. at 6 (page number designated by
the Court). The Court presumed that plaintiff brings this action under Title Vll of the Civil
Rights Act of 1964, see 42 U.S.C. § 2000 et seq., as amended, and stayed this action pending
plaintiff’ s submission of a right to sue letter issued by the Equal Employment Opportunity
Commission ("EEOC"). See 42 U.S.C. § 2000e-5(e)(l) and § ZOOOe-S(f)(l).

Plaintiff`s sole submission in response to the May 14, 2010 Order is a copy of correspondence
dated October 13, 2006 from Wl\/lATA’s Office of Civil Rights acknowledging receipt of
plaintiff s August 3 l, 2006 written allegation of sexual harassment by a co-worker. Nothing in

this letter suggests that plaintiff pursued a claim before the EEOC, notwithstanding the

requirement that a Title VlI plaintiff exhaust her administrative remedies by pursuing a claim
with the EEOC before filing suit in district court. See 42 U.S.C. § 2000e-5(e)(l), (f)(l).
However, the Court will allow this action to proceed at this stage, both in light of plaintiff’ s pro
se status and defendant’s option to present exhaustion of administrative remedies as an
affirmative defense. See Brown v. Marsh, 777 F.2d 8, 13 (_D.C. Cir. 1985) (stating that untimely
exhaustion of administrative remedies is an affirmative defense, and the defendant bears the
burden ofpleading and proving it); Carty v. Dz`strict ofColumbz`a, No. 09-1238, 2010 WL
1172583, at *l (D.D.C. Mar, 29, 2010); Perry v. U.S. Dep ’t ofStaz‘e, 669 F. Supp. 2d 60, 65
(D,D.C. 2009).

Accordingly, it is hereby

ORDERED that the stay entered on May 14, 2010 is LIFTED; it is further

ORDERED that plaintiffs application to proceed in forma pauperis [Dl/~/‘